Smith, J.,
delivered the opinion of the court.
Mr. D. A. Scott, an attorney at law, is a member and president of the board of levee commissioners for the Yazoo-Mis-sissippi Delta. This board has its regular elected attorney, whose duty it is to attend to its legal matters'. As several damage suits were and now are pending against said board, it was deemed advisable by the board and its regular attorney to employ counsel to assist its regular attorney in the defense thereof. On June 30, 1909, an order was passed authorizing the employment of Mr Scott for- this purpose. Mr. Scott dic[ ■not seek this employment, and retired from the board while this matter was under consideration, and took no part therein, ■except afterwards to accept the employment when requested so to do-. This contract was made in good faith, the services- to be rendered were of value to the board, the compensation agreed to be paid is reasonable, and a part of the services contracted for have been rendered. Doubts having arisen as to the legality of this contract, this suit was instituted for the purpose of ascertaining same. The bill filed in the court below pi*ayed for an injunction restraining appellees from issuing to Mr. Scott a warrant for the compensation agreed to be paid him. A temporary injunction was granted accordingly. A demurrer to the bill and a motion to dissolve the injunction having been *685filed by appellee, and the same coming on to be heard before the chancellor in vacation, a decree was rendered sustaining the demurrer and the motion, and dissolving the injunction, from which an appeal was granted to this court to settle the principles, of the case.
The solé question presented on this appeal is the legality of the contract in question. Section 109 of the Constitution is as follows:
“No public officer or member of the legislature shall be interested, directly or indirectly, in any contract with the state, or any district, county, city or town thereof, authorized by any law passed or order made by any board of which he may be or may have been a member, during the term for which he shall have-been chosen, or within one year after the expiration of such term.”
Section 1305 of the Code of 1906 is practically a rescript of' the above section and imposes a penalty for its violation. The board of levee commissioners in' an agency created by the state-for administering the affairs of the levee district. Its members-are public officers. This contract of employment, in which Mr. Scott .has a direct personal interest, was made by him with, and was authorized by an order made by, said board, of which he-then was and now is a member. It comes, therefore, clearly within the constitutional prohibition.
It is contended that, “even if the contract was not binding,, yet nevertheless, the services being reasonable and necessary, Mr. Scott is entitled to recover on a quantum meruitThis. question does not arise on this record.
The decree of the court below is reversed, the injunction reinstated, and the cause remanded for further proceedings.

Reversed*